32 So. 3d 672 (2010)
Vessela HEWS, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, and Legacy Bank of Florida, Appellees.
No. 1D10-0535.
District Court of Appeal of Florida, First District.
March 22, 2010.
Rehearing Denied April 28, 2010.
*673 Vessela Hews, pro se, Appellant.
Steven L. Schwarzberg and Carrie B. Cherveny, of Schwarzberg & Associates, West Palm Beach, for Appellees.
PER CURIAM.
DISMISSED. See Coca Cola Foods v. Cordero, 589 So. 2d 961 (Fla. 1st DCA 1991).
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.